 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CONNIE BEDWELL,                                   No. 2:18-cv-02878-TLN-CKD
12                        Plaintiff,
13            v.                                        ORDER AND
14    STATE OF CALIFORNIA, et al.,                      FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17          A recent court order was served on plaintiff’s address of record and returned by the postal

18   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

19   a party appearing in propria persona inform the court of any address change. More than sixty-

20   three days have passed since the court order was returned by the postal service and plaintiff has

21   failed to notify the Court of a current address.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1.     The Findings and Recommendations issued on May 6, 2019 are hereby vacated.

24          2. Petitioner’s pending motion to amend (ECF No. 14) is denied as moot.

25          IT IS FURTHER RECOMMENDED that this action be dismissed for plaintiff’s failure to

26   keep the court apprised of her current address. See Local Rules 183(b).

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                        1
 1   after being served with these findings and recommendations, plaintiff may file written objections
 2   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
 3   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 4   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 5   (9th Cir. 1991).
 6   Dated: July 22, 2019
 7

 8

 9

10

11

12

13

14   12/bedw2878.33a.docx

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
